Citation Nr: 1601838	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle impingement with tendonitis.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in January 2014 to determine the severity of his service-connected disability.  There, he displayed some motion of the left ankle.  Later, in September 2014, the Veteran reported that his left ankle was "frozen" and he was unable to move it.  In October 2014, the Veteran reported during VA treatment that his range of motion of the left ankle has decreased significantly in the past few months.  As the evidence indicates that the Veteran's service-connected disability may have worsened since his last VA examination, a contemporaneous VA examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Further, VA treatment records are outstanding.  The claims file contains VA treatment records dated from September 2010 to January 2011 and from September 2014 to March 2015.  Pertinent here, the Veteran reported emergency left ankle treatment at VA Medical Center (VAMC) in Decatur on August 27, 2014, and that record is not part of the Veteran's claims file.  On remand, all outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated:
(a) from January 2011 to September 2014, to specifically include emergency left ankle treatment dated August 27, 2014 from the Decatur VAMC; and (b) from March 2015 forward.  

2. Then schedule the Veteran for a VA examination to determine the current severity of left ankle impingement with tendonitis.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

3. Then, readjudicate the appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

